Opinion by
Orlady, P. J.,
The plaintiff was the owner by fee simple title of a limestone quarry, which under a verbal arrangement was operated by the defendants for a considerable time, when on July 28,1914, they entered into an agreement in writing, defining the boundary of the quarry and providing that the defendants “Would furnish and supply, at the end of each week during the term of this lease, a true and correct record and account of all the stone removed from the said land, and will pay, on or before the fifteenth day of the month immediately succeeding the removal of said stone,......six ($.06) cents per perch for all stone so removed.” The parties were familiar with the quarry, the manner in which it was operated, and it was distinctly understood by each that “Two cartloads shall represent a perch.” It is conceded that the carts in use at the time were the ones the parties had in mind as determining the amount of stone, two of which should represent a perch, though they were not technically accurate in having the cubical content. The business was conducted in a satisfactory way until new carts substantially larger were substituted by the defendants for the old, when this controversy arose as to the amount of stone taken out by the *223defendants, and resulted in the plaintiff filing a bill in equity for discovery and accounting.
The written agreement was made to the end, that the terms of the earlier oral one “may be definitely set forth and determined,” and the parties made the law of the case for themselves in regard to the measurement of the output of the quarry, which was fixed by a standard well known to them, and was acted upon for a number of years. This was changed by the defendants without the consent of the plaintiff. There is nothing ambiguous in the language of the contract. Its terms were well understood, and there was no dispute until the larger cart bed was substituted.
It is now urged that a construction should be given to the writing, holding that the lease was a sale of the stone in place, and that the rule announced in Arnold v. Cramer, 41 Pa. Superior Ct. 8, should govern, to wit: That the defendants were entitled under their contract to have the quantity ascertained in place, and that it was a sale of the limestone in place. It is not necessary to examine this complicated phase of the case, as the parties by their agreement fixed for themselves the measurement of and payment for the stone taken from the quarry. The name given to the writing is not material, as there can be but one construction placed on it, and that is as interpreted by the parties, to wit: the plaintiff was to receive six ($.06) cents for each perch of stone removed on the basis that two cartloads as then used were to be considered a perch. The findings of fact by the court below was fully warranted by the evidence, and the decree might well be affirmed on the very careful opinion filed to sustain the decree entered. The other assignments of error are not material, and are not considered.
The decree is affirmed.